726 N.W.2d 421 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bernard Marquiss HILL, Defendant-Appellant.
Docket No. 132311, COA No. 271351.
Supreme Court of Michigan.
February 5, 2007.
On order of the Court, the application for leave to appeal the September 8, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are *422 not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for resentencing.